Citation Nr: 1721729	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 11, 2011 for the evaluation of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1964 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

On May 9, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims regarding the issues of entitlement to an evaluation in excess of 30 percent for post-traumatic stress disorder, and an earlier effective date for the evaluation of 30 percent for post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.                  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In May 2017, the Veteran, via his representative, submitted a statement indicating that he wished to withdraw the appeal regarding the issues of entitlement to an evaluation in excess of 30 percent for PTSD, and an earlier effective date for the evaluation of 30 percent for PTSD.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


